ATTORNEY GRIEVANCE COMMISSION                                                         *     IN THE
OF MARYLAND                                                                           *     COURT OF APPEALS
                                                                                      *     OF MARYLAND
                                         Petitioner,                                  *
                                                                                      *     Misc. Docket AG No. 17
v.                                                                                    *     September Term, 2018
                                                                                      *
SANDY N. WEBB                                                                         *
                                                                                      *
                                         Respondent.                                  *

                                                                                  ORDER

                     This matter having come before the Court on the presentation of a certified copy of
the Opinion and Order of the Supreme Court of the State of Oregon dated May 24, 2018,
wherein the Respondent, Sandy N. Webb, was disbarred from the practice of law for
violating the Oregon Rules of Professional Conduct. The Court having considered the
Petition and the parties’ Responses to this Court’s Show Cause Order, dated August 21,
2018, it is this 26th day of October, 2018, by the Court of Appeals of Maryland;
                     ORDERED, that Respondent, Sandy N. Webb, be, and she hereby is, disbarred from
the practice of law in the State of Maryland, pursuant to Maryland Rule 19-737, for
violations of Rules 1.15 and 8.4(a), (c) and (d) of the Maryland Rules of Professional
Conduct and Maryland Code, Business Occupations & Profession, § 10-306; and it is
further
                     ORDERED, that the Clerk of this Court shall strike the name of Sandy N. Webb
from the register of attorneys in this Court and certify that fact to the Trustees of the Client
Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State
in accordance with Maryland Rule 19-761(b).



                                                                                      /s/ Mary Ellen Barbera
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.
                                                                                      Chief Judge
                           2018-10-26
                           12:22-04:00



Suzanne C. Johnson, Acting Clerk